UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-1153



JOSEPH B. SHUMATE, JR.,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-94-448-7)


Submitted:   April 13, 2000                 Decided:   April 20, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph B. Shumate, Jr., Appellant Pro Se. David I. Pincus, Joel L.
McElvain, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph B. Shumate, Jr., appeals the district court’s orders

awarding judgment to the United States on his tax refund suit. Our

review of the record discloses no reversible error.   Accordingly,

we affirm on the reasoning of the district court.   See Shumate v.

United States, No. CA-94-448-7 (W.D. Va. May 20, Oct. 25, & Dec.

10, 1999).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2